EXHIBIT 32 CERTIFICATION PURSUANT TO SECTION 906 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND ACTING PRINCIPAL FINANCIAL AND ACCOUNTING OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. 1350) In connection with the Quarterly Report on Form 10-Q for the period ended June30, 2009 (the “Report”) of Spring Creek Capital Corp., (the “Registrant”), as filed with the Securities and Exchange Commission on the date hereof, I, Boris Rubizhevsky, the Chief Executive Officer and Acting Principal Financial and Accounting Officer of the Registrant, hereby certify, to the best of my knowledge, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:January28, 2010 By: Boris Rubizhevsky Boris P. Rubizhevsky President /CEO/Director and Acting Principal Financial and Accounting Officer
